Citation Nr: 1449423	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for gastroesphageal reflux disease (GERD) with Barrett's esophagus with symptoms of irritable bowel syndrome (IBS), currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial increased rating for right sacroiliitis (claimed as low back condition), rated as 10 percent disabling for the period prior to September 25, 2012, and as 20 percent disabling thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and February 1982 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2010 rating decisions.  In July 2008, the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, denied entitlement to compensable ratings for GERD with Barrett's esophagus with symptoms of IBS and patellofemoral syndrome of the right knee.  A rating decision in December 2008 increased the rating for the right knee disability to 10 percent, effective July 11, 2007.  Due to the Veteran's change of address and relocation to another state, the RO in Reno transferred the Veteran's file to the RO in St. Petersburg, Florida.  In a March 2010 rating decision, the St. Petersburg RO increased the rating for GERD to 10 percent, effective from July 11, 2007, and granted service connection for right sacroiliitis, rated as 10 percent disabling, effective from July 11, 2007.  In a January 2013 rating decision, the Appeals Management Center (AMC) increased the rating for right sacroiliitis to 20 percent, effective September 25, 2012.  

In August 2010, the Veteran withdrew his request for a hearing at the RO.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704 (e).  

In August 2012, the Board remanded this case for further development.  The requested development has been completed and the case is again before the Board.  

In November 2014, the Veteran, via his representative, waived the right to initial RO review of evidence received after the January 2013 statement of the case (SOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2014).  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected low back disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The issues of entitlement to an increased rating for a right knee disability, a low back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 7, 2009, the Veteran's GERD with Barrett's esophagus with symptoms of IBS is characterized by reflux, regurgitation, and pyrosis without substernal or arm or shoulder pain productive of considerable impairment of health.  

2.  Since December 7, 2009, the Veteran's GERD with Barrett's esophagus with symptoms of IBS is characterized by persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and sleep disturbance caused by esophageal reflux, resulting in considerable impairment of health.

3.  The preponderance of the evidence shows that at no time during the appellate period has the Veteran's GERD with Barrett's esophagus with symptoms of IBS been productive of material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health. 

CONCLUSIONS OF LAW

1.  For the period prior to December 7, 2009, the criteria for an evaluation in excess of 10 percent for GERD with Barrett's esophagus with symptoms of IBS are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.114, Diagnostic Code (DC) 7346 (2014).

2.  Effective December 7, 2009, the criteria for a 30 percent disability rating, and no higher, for GERD with Barrett's esophagus with symptoms of IBS has been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.114, DC 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's 'duty to notify' and 'duty to assist' obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2007.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that VA has fulfilled its duty to notify with respect to the aforementioned claim such that no further notice is necessary. 38 C.F.R. § 3.159(b). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The evidence of record includes the Veteran's service treatment records, post-service VA and private medical records, records from the Social Security Administration, and VA examination reports.  

As noted above, this case was previously before the Board in August 2012.  In the August 2012 remand, the Board instructed that the Veteran's VA treatment records be obtained and that the Veteran undergo a VA examination.  Additionally, the Veteran was to be asked to complete releases to allow the VA to request private treatment records.  The Veteran was asked to complete such releases in September 2012.  In September 2012, the Veteran submitted private treatment records.  The Veteran's VA treatment records were obtained, and he underwent a VA examination in September 2012 and June 2013.  The directives of the August 2012 remand have thus been accomplished.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Board thus finds that the duty to notify and duty to assist have been satisfied.  For all the above reasons, the Board will proceed to the merits of the Veteran's appeal.

II.  Merits of the Appeal 

The Veteran contends that his GERD with Barrett's esophagus with symptoms of IBS warrants a rating in excess of the 10 percent assigned.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994). VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id. 

In addition, under 38 C.F.R. § 4.114, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. 

Under Diagnostic Code 7319, irritable colon syndrome, a non-compensable (zero percent) rating is warranted for mild disturbance of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is awarded for severe bowel disturbance with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  

GERD is rated as analogous to hiatal hernia under 38 C.F.R. § 4.114, DC 7346.  DC 7346 provides for 60 percent rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (black, tarry feces associated with gastrointestinal hemorrhage) with moderate anemia (a decreased number of red blood cells); or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation, of less severity.

The RO has evaluated the Veteran's GERD with Barrett's esophagus with symptoms of IBS under 38 C.F.R. § 4.114, DC 7346 at 10 percent from July 11, 2007.  The Board emphasizes that ratings under DC 7319 and 7346 may not be combined, and that a single evaluation will be assigned under the DC which reflects the predominant disability picture.  

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2014). 

A.  Prior to December 7, 2009

Turning to the merits of the claim, July 2006 private treatment records show the Veteran complained of right lower quadrant intermittent abdominal discomfort.  He also reported intermittent heartburn.  He reported no nausea, vomiting, difficulty swallowing, diarrhea, constipation, and melena.  

The VA provided the Veteran with an examination in September 2007.  The Veteran reported medication stopped acid indigestion, acid reflux, reflux regurgitation, and pyrosis.  The 2007 examiner found no dysphagia, no hematemesis, no melena, no anemia, and no esophageal trauma.  The Veteran denied nausea and vomiting.  The Veteran gained 80 to 100 pounds.  Further, he reported gas pains but denied diarrhea, constipation, nausea, and incapacitation.  Notably, the examiner found the Veteran to be in a good state of health and noted that the Veteran's symptoms do not affect his occupation.  

VA treatment records include a February 2009 note which shows that the Veteran complained of heartburn and diarrhea "on and off".  

The Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for the Veteran's GERD with Barrett's esophagus with symptoms of IBS prior to December 7, 2009.  The Veteran's symptoms, while uncomfortable, have been stable over time on medication.  His symptoms do not cause any substernal or arm or shoulder pain, weight loss, or any other lasting health effects.  There is likewise no evidence that the Veteran's gastrointestinal disorder has resulted in severe diarrhea or constipation with more or less constant abdominal distress.  Due to the intermittent nature of his symptoms, the Board cannot find justification for a rating higher than 10 percent under DC 7346, as considerable impairment of health is not apparent from the evidence. 38 C.F.R. § 4.114.  The Board has reviewed other provisions in the Schedule related to the digestive system, but there is no provision in the schedule more appropriate for rating the digestive disability at issue.  Schafrath, see also Tedeschi v. Brown, 7 Vet. App. 411 (1995) (holding that one DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology). 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an evaluation in excess of 10 percent for GERD with Barrett's esophagus with symptoms of IBS prior to December 7, 2009 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Since December 7, 2009

VA provided the Veteran with another examination in December 2009.  The Veteran reported that his symptoms have worsened.  He reported that his medication no longer controls his acid reflux requiring him to elevate the head of his bed to avoid reflux.  The Veteran denied nausea, vomiting, dysphagia, hematemesis, and melena.  He reported weekly esophageal distress accompanied by severe and frequent substernal pain, daily pyrosis and weekly regurgitation of bile-stained fluid.  The Veteran reported that his IBS symptoms have worsened with frequent abdominal pain.  The examiner found no signs of anemia.  The examiner found that the Veteran's condition had no significant effects on employment or his usual daily activities.  The examiner diagnosed the Veteran with acid reflux, chronic gastritis, and Barrett's esophagus.  The Board finds that the medical and lay evidence shows a worsening of symptoms sufficient to warrant a 30 percent rating, effective December 7, 2009.  

In a June 2011 private gastroenterology consultation, the Veteran denied abdominal pain, nausea, or vomiting.  He also denied substernal burning or water brash.  The Veteran reported no melena, dysphagia, and no weight loss.  In an August 2011 private treatment note, the Veteran again denied dysphagia, nausea, vomiting, and abdominal pain.  

The VA provided the Veteran with another examination in September 2012 and June 2013.  The examiners diagnosed the Veteran with GERD, hiatal hernia, Barrett's esophagus, esophageal varices and adenocarcinoma esophagus.  The examiners found that the Veteran had persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and sleep disturbance caused by esophageal reflux occurring four or more times per year.  During the September 2012 VA examination, the Veteran denied unintentional weight loss.  The June 2013 VA examiner found weight loss of 6.8 pounds, not indicative of material weight loss.  See 38 C.F.R. § 4.112 (2014).

At his September 2012 IBS VA examination, the Veteran reported "crampy" abdominal pain and constipation occurring once every two weeks, relieved by bowel movement and medication.  He denied diarrhea.  The examiner found that the Veteran requires continuous medication for control of IBS symptoms.  He reported occasional episodes of bowel disturbances with abdominal distress and episodes of exacerbations and/or attacks of the intestinal condition occurring every two weeks and lasts until he has a bowel movement.  The September 2012 examiner found that the Veteran's esophageal conditions impact his ability to work because multiple medical appointments for procedures and treatment would cause some work absenteeism.  Conversely, the examiner found that the Veteran's IBS does not impact his ability to work.

Since December 7, 2009, the VA examination reports reflect that the Veteran complained that his gastrointestinal disorder was productive of dysphasia, pyrosis, regurgitation, and substernal or arm pain, which the Board concludes is consistent with a finding of considerable impairment of health.  After reviewing all of the clinical evidence and subjective complaints during the appellate period, the Board finds that a 30 percent rating for GERD with Barrett's esophagus with symptoms of IBS under 38 C.F.R. § 4.114, DC 7346, is warranted since December 7, 2009.  

Conversely, the Board finds that the Veteran's symptomatology does not satisfy the criteria for a 60 percent rating.  Again, a 60 percent rating would be warranted based on evidence of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment to health.  38 C.F.R. § 4.114, DC 7346.  The Veteran has consistently denied vomiting, hematemesis, and melena; he has not indicated, nor does the record reflect material weight loss; and the June 2013 VA examination fails to show anemia.  Therefore the Board finds that his symptomatology taken together, does not rise to the level of being productive of a severe impairment to health.  Therefore, the preponderance of the evidence shows that the Veteran's GERD with Barrett's esophagus with symptoms of IBS does not more nearly approximate the criteria for a 60 percent rating.  Moreover, at no time during this appeal has medical evidence indicated that the symptoms associated with the Veteran's GERD with Barrett's esophagus with symptoms of IBS have met the criteria for a 60 percent rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's GERD with Barrett's esophagus with symptoms of IBS because his symptomatology is specifically incorporated in the schedular criteria.  No exceptional or unusual disability picture is demonstrated.  The rating criteria are therefore adequate and referral for consideration of extraschedular rating is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, only the Veteran's GERD with Barrett's esophagus with symptoms of IBS is before the Board and there is no indication in the record that his gastrointestinal symptoms, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, he has not argued that the combined effects of his service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

ORDER

Entitlement to an evaluation in excess of 10 percent for GERD with Barrett's esophagus with symptoms of IBS for the period from July 11, 2007 to December 6, 2009 is denied.  

Effective December 7, 2009, a rating of 30 percent, but no higher, for GERD with Barrett's esophagus with symptoms of IBS is granted, subject to the applicable criteria governing the payment of monetary benefits. 


REMAND

The Board observes that the Veteran receives ongoing private treatment for his right knee and low back disabilities.  However, a review of the Veteran's record revealed the most recent treatment records are current only as of September 2012.  As there potentially are outstanding private medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(1).  Additionally, the Veteran was last examined for VA purposes for disabilities related to his right knee and low back disability in September 2012.  Thus the Board finds that the claims must be remanded to attempt to obtain updated treatment records and to afford the Veteran VA examinations to assess the current severity of his disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54  (2009).  Here, the record suggests that the Veteran's service-connected low back disability affects his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case, is inextricably intertwined with an increased rating claim remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the increased rating claim for the low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Further, as the Board has determined new examinations are necessary regarding the service-connected low back disability, the examiner should comment upon the effect this disability has on his employability. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to the Veteran's right knee and low back treatment dated after September 2012.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

Any additional pertinent private treatment records identified by the Veteran during the course of the remand dated after September 2012 should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his right knee and low back disabilities, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Thereafter, afford the Veteran a VA examination of the right knee and low back.  The claims file should be made available and reviewed by the examiner.  The examiner is specifically requested to advise as follows:

The examiner should identify all back and knee orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the veteran's back and right knee.  The examiner must inquire as to periods of flare-ups, and note the frequency and duration of any such flare-ups.  

As to his right knee, the examiner must state whether there is any evidence of instability.

In addition, as to the back disability, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

As to the back disability, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

Following evaluation of the Veteran, the examiner must also indicate the impact the Veteran's low back disability, including his right and left lower extremity, has on his ability to secure or follow a substantially gainful occupation in light of this Veteran's education, training and work experience.

All findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


